          Case 8:18-cv-03096-PX Document 10 Filed 01/25/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 8:18-cv-03096-PX
                                                )
v.                                              )
                                                )
JOHN DOE subscriber assigned IP address         )
98.231.152.88,                                  )
                                                )
       Defendant.                               )
                                                )

                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 98.231.152.88, are voluntarily dismissed with prejudice.

       Dated: January 25, 2019                      Respectfully submitted,


                                                    By: /s/ Jessica Haire
                                                    Jessica Haire, Esq. (20252)
                                                    jhaire@foxrothschild.com
                                                    Fox Rothschild LLP
                                                    1030 15th Street, NW
                                                    Suite 380 East
                                                    Washington, DC 20005
                                                    Tel.: (202) 461-3100
                                                    Fax: (202) 461-3102
                                                    www.foxrothschild.com




                                                1
